Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
Election/Restrictions
Claims 1, 2, 4-9, 12, 21, 24-32 are allowed. The restriction requirement for claims 9 as set forth in the Office action mailed on 03/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 9 no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Karen Oster and agreed to accept the changes. 
The following amendments applied to the claims filed on 04/25/2022:
Claim 1, line 13 replace “for displaying” with ---configured for displaying---
Claim 26, line 12 replace “for displaying” with ---configured for displaying---

Reasons for Allowance
Claims 1, 2, 4-9, 12, 21, 24-32 are allowed. The following is an examiner’s statement of reasons for allowance: The art of record does not teach or render obvious 
a system including an ablation 2probe tip and a virtual stent, the ablation probe tip having a center of ablation9;10 a sensored hand piece having sensors thereon, the virtual stent having a display configured for displaying a volume scan, 14virtual markings calculated from information obtained from the 15volume scan, and real-time representations of the sensored hand 16piece and the ablation probe tip; the  19  t virtual markings providing guidance for said center of 20ablation of said ablation probe to be positioned within tissue to be 21ablated; the 22thereal-time representations of said sensored hand piece and 23said ablation probe tip being displayed overlaid on the displayed 24volume scan; and the 25thesensored hand piece and the ablation probe tip being 26guidable by the position of the real-time 27representations of the sensored hand piece and the ablation 28probe tip in relation to the virtual markings 29displayed on the display and in combination with other limitations set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             
 30